DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
EXAMINER’S AMENDMENT
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Downs on 03/12/2021.
In the claims, the claims below replace all the previous versions of the claims:
(Currently Amended) A fitting assembly for use in an analytical system, the fitting assembly being for securing a tube and comprising:
a fitting component for receiving an end of the tube, said fitting component having a fitting component body comprising:
inner lateral walls defining a fitting cavity extending axially through the body, the fitting cavity having a tube-receiving section open at a first end for receiving the end of the tube therein; and 
a radial annular flange at a second end of the fitting cavity for abutting a rim of the end of the tube;
a front ferrule and a rear ferrule, the front and rear ferrules being ring-shaped with a central bore sized to receive the tube there-through; and
a nut for securing the tube to the fitting component, the nut engaging with the fitting component and biasing the front and rear ferrules to deform the tube, the nut having a nut body with first and second ends, the nut body comprising:
an inner sidewall and an outer sidewall extending between the first and second ends, the inner sidewall defining a bore opening at the first and second ends, said bore being sized to receive the tube therethrough;
a fitting interface at the first end for engaging with the fitting component;
a tube interface at the second end for fitting around the tube; 
a channel extending through the nut body, said channel defining a nut body cavity in the nut body having a first opening on the inner sidewall and  a second opening of an exterior of the nut bodyand providing a path for fluid between the bore and an exterior of the nut bodyand
a sealing element positioned at least partially within the nut body cavity or on the second opening of the nut body cavity on the exterior of the nut body;
wherein, when the nut secures the tube to the fitting component, a leak chamber is defined in a space between the tube, the fitting component and the inner sidewall of the nut body, the leak chamber being in fluid communication with the exterior of the nut body via the channel in the nut body, further wherein the sealing element seals the channel to contain fluid leaking from an interface between the tube and the fitting component within the leak chamber, and to allow pressure to build up in the leak chamber. 

5.  (Currently Amended) The fitting assembly according to claim 3, further comprising a septum cavity positioned along the channel for receiving the septum therein, an inner diameter of the septum cavity being greater than an inner diameter of the channel, requiring the septum to be deformed to be inserted or removed from the septum cavity.

23. (Currently Amended) The fitting assembly according to claim 1, wherein the fitting component is a union-type fitting component with a first end and a second end, the fitting cavity in the fitting component being provided in the first end thereof and comprising a channel connecting [[the]] a first fitting cavity portion in the first end to a second fitting cavity portion in the second end of the fitting component.

(Currently Amended) A method for detecting a leak in a fitting assembly, the method comprising the steps of:
securing a tube to a fitting component via a nut, the tube extending through a central bore in the nut, and the nut engaging with the fitting component to bias an end of the tube towards the fitting component, wherein the nut has a body comprising an inner sidewall and an outer sidewall, the inner sidewall defining the bore, the nut body further comprising a channel extending through the nut body, said channel defining a nut body cavity in the nut body having a first opening on the inner sidewall and a second opening of an exterior of the nut body, and providing a path for fluid between the central bore and an exterior of the nut body;
passing fluid through the tube;
directing fluid leaking from an interface between the end of the tube and the fitting component into a leak chamber in an interior portion of the nut, by sealing an interface between the tube and the nut, by sealing an interface between the nut and the fitting component, and by temporarily sealing the channel via a sealing element positioned at least partially within the nut body cavity or on the second opening of the cavity on the exterior of the nut body;
sampling fluid from the leak chamber via the channel; and
determining whether the fluid sampled from the leak chamber contains traces of the fluid passed through the tube, the presence of said traces indicating the existence of the leak in the fitting assembly.

Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is that the prior arts, either alone or in combination, do not teach or fairly suggest the particulars of a fitting assembly and a method for detecting a leak in a fitting assembly, wherein the fitting assembly comprising a fitting component and a nut for securing the fitting component to a tube, where the nut body comprises a channel defining a nut body cavity in the nut body having a first and second opening and providing a path for fluid between the board and the exterior of the nut body, wherein a sealing element is positioned at least partially within the nut body cavity or on the second opening of the nut body cavity on the exterior of the nut body, wherein the sealing element seals the channel to contain fluid leaking from an interface between the tube and the fitting component within the leak chamber and to allow pressure to build up in the leak chamber. Furthermore, the examiner agrees with the applicant’s arguments in the response dated 12/28/2020 and telephonic interview on 03/12/2021
The best prior arts of records: Williams et al. (U.S. Pat. No. 8,876,170) teaches all the limitations of the claimed invention; but does not teach a channel defining a nut body cavity in the nut body having a first and second opening and providing a path for fluid between the board and the exterior of the nut body, wherein a sealing element is positioned at least partially within the nut body cavity or on the second opening of the nut body cavity on the exterior of the nut body. Volcansek (Pub. No. 2001/0054821) teaches a nut comprising a passage way extending through the nut body and a sealing element, such as the front ferrule, to provide a seal against fluid pressure along the outer surface of the tube; but does not teach that a sealing element is positioned at least partially within the nut body cavity or on the second opening of the nut body cavity on the exterior of the nut body.
Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Hence, the best prior art of record fails to teach the invention as set forth in claims 1-25, and the examiner can find no teaching of the specific, nor reasons within the cited prior art or on her own to combine the elements of these references, other than the applicant’s own reasoning to fully encompass the current pending claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.